






SUBSCRIPTION AGREEMENT


Calpian, Inc.
500 N Akard St.
Dallas, TX 75201


Ladies and Gentlemen:
1.    Subscription. Subject to the terms and conditions hereinafter set forth
and in the Confidential Private Placement Memorandum dated July 22, 2015 (such
Private Placement Memorandum, together with all annexes, supplements and
exhibits thereto, the “Memorandum”), the undersigned (the “Purchaser”),
intending to be legally bound, hereby irrevocably agrees to purchase from
Calpian, Inc., a Texas corporation (the “Company”) the number of units (the
“Units”) set forth on the signature page hereto at a purchase price of $0.60 per
Unit (the “Share Price”), for the aggregate subscription price set forth on the
signature page hereto (the “Purchase Price”). Each Unit consists of (i) one
share of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and (ii) a 5 year warrant in the form attached hereto as Exhibit B
(each, a “Warrant” and collectively, the “Warrants”) to purchase one half (1/2)
of one share of Common Stock at an exercise price of $0.75 per share. The
minimum investment is $50,000. If this subscription is accepted, the Company
will signify such acceptance by executing counterparts of this Subscription
Agreement and causing one such mutually executed counterpart to be returned to
the undersigned.
This subscription is submitted to you in accordance with and subject to the
terms and conditions described in this Subscription Agreement and all
attachments, schedules and exhibits thereto (the “Subscription Agreement”) and
the Memorandum, relating to the offering (the “Offering”) by the Company of up
to a maximum of $8,000,000 in Units (the “Maximum Offering Amount”), unless the
Maximum Offering Amount is increased to $10,000,000 by the Company’s Board of
Directors. The offering price of the Units has been unilaterally determined by
the Company and is not based on its assets or earnings. The Units will be
offered and sold by the Company and there will be no sales commissions, however
the Company reserves the right to engage one or more placement agents (a
“Placement Agent” or collectively “Placement Agents”), who are duly licensed
with the Financial Industry Regulatory Authority in connection with this
Offering. A Placement Agent, once employed, may receive commissions up to 8% of
the total proceeds raised in the Offering. The terms of the Offering are more
completely described in the Memorandum and such terms are incorporated herein in
their entirety.
By execution hereof, Purchaser acknowledges that this is an unregistered
offering of restricted securities, which securities, subject to the satisfaction
of certain requirements, may be sold in accordance with Rule 144. Rule 144
requires at least a six month holding period before shares can be publicly
traded. Although Calpian is currently a reporting issuer in the United States,
there is no assurance that it will remain a reporting issuer and/or remain in
compliance with all requirements, including without limitation timely filing of
its periodic reports, that allow for Investors to transfer in reliance upon Rule
144 or any other exemption to the registration requirement of the Securities Act
of 1933, as amended. Furthermore, Purchaser acknowledges that the Company’s Form
10-K for the fiscal year ended March 31, 2015 was due to the U.S. Securities and
Exchange Commission on June 29, 2015 and was not filed. As a result, there is
limited information about the Company available about the financial results of
operations, or otherwise, for periods subsequent to the filing and periods
presented in its Form 10-Q for the period ended December 31, 2014. Purchasers
that participate in this Offering are purchasing without the information that
would




--------------------------------------------------------------------------------




normally be available to investors if the Company filed its Form 10-K for the
fiscal year ended March 31, 2015.
2.     Effects of Offering. This subscription is submitted to Purchasers with
the understanding that, and, by execution hereof, Purchaser agrees to purchase
securities in this Offering acknowledging that, the issuance of the securities
in this Offering to the undersigned Purchaser and all other Purchasers in this
Offering may require the Company to issue (i) additional shares of Common Stock;
and (ii) replacement warrants to purchase Common Stock with adjustments to the
exercise price and number of shares of Common Stock issuable upon exercise of
such warrants; to those investors (“Prior Investors”) that purchased securities
in the private placement described in the Company’s Current Report on Form 8-K
filed on May 27, 2014 (the “Current Report”) and other public filing of the
Company. For example, reference is made to Section 8 of the Form of Subscription
Agreement filed as an exhibit to the Currrent Report, which Section 8 sets forth
the obligations of the Company granted to Prior Investors to issue additional
shares of Common Stock upon the occurance of certain events. Further reference
is made to Section 3 of the Form of Warrant filed as an exhibit to the Currrent
Report, which Section 3 sets forth the obligations of the Company granted to
Prior Investors to adjust the exercise price and number of shares of Common
Stock issuable upon exercise of such warrant upon the occurance of certain
events.
3.    Payment. The undersigned shall cause the Purchase Price to be deposited in
the escrow account (the “Escrow Account”) of Sichenzia Ross Friedman Ference
LLP, (the “Escrow Agent”), as escrow agent for the Company, as follows:
(a)    by check or money order made payable to the order of, or endorsed to the
order of, “Sichenzia Ross Friedman Ference LLP as Escrow Agent for Calpian,
Inc.”, and delivered to the Placement Agent at the following address: 61
Broadway, 32nd Floor, New York, NY 10006; or
(b)    by wire transer of immediately available funds to:
Citibank
153 East 53rd Street
23rd Floor
New York, NY 10022
A/C of Sichenzia Ross Friedman Ference LLP
A/C#:         4974921703
ABA#:         021000089
SWIFT Code:    CITIUS33
Reference:    Calpian, Inc.
            
The Escrow Account is a non-interest-bearing account. Funds deposited in the
Escrow Account will be held for the Purchaser's benefit, and will be returned
promptly, without interest or offset, if (i) this Subscription Agreement is not
accepted by the Company, or (ii) the Offering is terminated without the Company
withdrawing the undersigned’s proceeds from the Escrow Account. All payments
delivered to the Company shall be deposited in the Escrow Account of the Escrow
Agent as soon as practicable after receipt thereof. Together with the
undersigned’s payment of the Purchase Price, the undersigned is delivering a
properly completed and executed investor questionnaire (“Accredited Investor
Certification”), a form of which is attached as Exhibit A hereto.
4.    Closing.




--------------------------------------------------------------------------------




(a)    Closing. Following the Company’s receipt of subscriptions for Units and
the Company’s acceptance of such subscriptions, a closing will occur to effect
the purchase and sale of such Units (the “Closing”).
(b)    Subsequent Closings.      The Company may continue to offer and accept
subscriptions for the Units and conduct additional closings (each, a “Subsequent
Closing”) for the sale of such Units after the Closing and until the termination
of the Offering. Unless earlier terminated, this Offering will continue until
September 30, 2015, or, if the Company’s Board of Directors authorize, until
October 31, 2015. There may be more than one Subsequent Closing; provided,
however, that the final Subsequent Closing shall take place no later than
October 31, 2015. The date of any subsequent closing is referred to as a
“Subsequent Closing Date.” Notwithstanding the foregoing, no more than
$8,000,000 in Units will be sold at the Closing and all Subsequent Closings,
unless an increase of an additional $2,000,000 is authorized by the Company’s
Board of Directors.
The Closing and any applicable Subsequent Closings are each referred to in this
Subscription Agreement as a “Closing.” The Closing Date and any Subsequent
Closing Dates are sometimes referred to herein as a “Closing Date.”
(c)    Closing Deliveries. At or within 5 business days of each Closing, the
Company shall deliver to the Purchaser duly executed certificates representing
the Common Stock and the Warrants due to such Purchaser against the Purchaser’s
Purchase Price.
5.    Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for Units, in whole or in part. The Company shall have no
obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Subscription Agreement. If this subscription
is rejected in whole or the Offering of Units is terminated, all funds received
from the Purchaser will be returned without interest or offset, and this
Subscription Agreement shall thereafter be of no further force or effect. If
this subscription is rejected in part, the funds for the rejected portion of
this subscription will be returned without interest or offset, and this
Subscription Agreement will continue in full force and effect to the extent this
subscription was accepted.
6. Representations and Warranties of the Purchaser.
The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:
(a) None of the shares of Common Stock or the shares of Common Stock issuable
upon exercise of the Warrants (the “Warrant Shares”) offered pursuant to the
Subscription Agreement and the Memorandum are registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any state securities laws.
The Purchaser understands that the offering and sale of the Units is intended to
be exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof and the provisions of Regulation D (“Regulation D”) as promulgated by
the United States Securities and Exchange Commission (the “SEC”) thereunder,
based, in part, upon the representations, warranties and agreements of the
Purchaser contained in this Subscription Agreement. Without limiting the
generality of the representations set forth below, the Subscriber represents
that the Subscriber has carefully reviewed the section of the Memorandum
captioned “Risk Factors;”
(b) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser's attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received the Subscription Agreement,
the Memorandum and all other documents requested by the Purchaser,




--------------------------------------------------------------------------------




have carefully reviewed them and understand the information contained therein.
The Memorandum has not been reviewed by any federal, state or other regulatory
authority;
(c)     All documents, records, and books pertaining to the investment in the
Units (including, without limitation, the Subscription Agreement and the
Memorandum) have been made available for inspection by such Purchaser and its
Advisers, if any;
(d) In making an investment decision investors must rely on their own
examination of the Company, the Memorandum and the terms of the Offering,
including the merits and risks involved. The Purchaser should be aware that it
will be required to bear the financial risks of this investment for an
indefinite period of time;
(e) The Purchaser and its Advisers, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the offering of the Units and the business, financial
condition and results of operations of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser and its Advisers, if
any;
(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or information (oral or written) other
than as stated in the Subscription Agreement and the Memorandum;
(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;
(h) The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than as
described in the Memorandum);
(i) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Units and the Company and to make an informed investment
decision with respect thereto;
(j) The Purchaser is not relying on the Company or any of its employees or
agents with respect to the legal, tax, economic and related considerations of an
investment in the Units, and the Purchaser has relied on the advice of, or has
consulted with, only its own Advisers;
(k) The Purchaser is acquiring the Units solely for such Purchaser's own account
for investment purposes only and not with a view to or intent of resale or
distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Units, the shares of Common Stock, the Warrants or the Warrant
Shares, and the Purchaser has no plans to enter into any such agreement or
arrangement;




--------------------------------------------------------------------------------




(l) The Purchaser must bear the substantial economic risks of the investment in
the Units indefinitely because none of the securities included in the Units may
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the Securities Act and applicable state securities laws or an exemption
from such registration is available. Legends shall be placed on the securities
included in the Units to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company's stock books. Appropriate notations will be
made in the Company's stock books to the effect that the securities included in
the Units have not been registered under the Securities Act or applicable state
securities laws. Stop transfer instructions will be placed with the transfer
agent of the Units. There can be no assurance that there will be any market for
resale of the Units, the Common Stock, the Warrants or the Warrant Shares, nor
can there be any assurance that such securities will be freely transferable at
any time in the foreseeable future;
(m) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND
SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT
AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES
HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE SUBSCRIPTION
AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL
(n) The Purchaser is aware that an investment in the Units is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Memorandum;
(o) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification attached hereto;
(p) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription Agreement and all
other related agreements or certificates and to carry out the provisions hereof
and thereof and to purchase and hold the securities constituting the Units, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate,




--------------------------------------------------------------------------------




corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;
(q) The Purchaser and the Advisers, if any, have had the opportunity to obtain
any additional information, to the extent the Company has such information in
its possession or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the
Subscription Agreement, the Memorandum and all documents received or reviewed in
connection with the purchase of the Units and have had the opportunity to have
representatives of the Company provide them with such additional information
regarding the terms and conditions of this particular investment and the
financial condition, results of operations, business of the Company deemed
relevant by the Purchaser or the Advisers, if any, and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
the full satisfaction of the Purchaser and the Advisers, if any;
(r) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of securities as described in the Subscription Agreement and the
Memorandum. The Purchaser further represents and warrants that it will notify
and supply corrective information to the Company immediately upon the occurrence
of any change therein occurring prior to the Company's issuance of the
securities contained in the Units;
(s) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in companies with limited
operating histories. The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should occur.
The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Units will not cause such commitment to
become excessive. The investment is a suitable one for the Purchaser;
(t)    The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;
(u)    The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Subscription Agreement or the
Memorandum were prepared by the Company in good faith but that the attainment of
any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company and should not be relied upon;
(v)    No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum;
(w) Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;




--------------------------------------------------------------------------------




(x) The Purchaser's substantive relationship with the Company predates the
Company’s contact with the Purchaser regarding an investment in the Units;
(y) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;
(z) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions
and embargo programs or entities in certain countries regardless of whether such
individuals or entities appear on the OFAC lists;
(aa) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
The Purchaser acknowledges that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company should the Purchaser become aware of any change in the information
set forth in these representations. The Purchaser understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Purchaser, either by prohibiting additional subscriptions from the Purchaser,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations, and may also be required to report
such action and to disclose the Purchaser’s identity to OFAC. The Purchaser
further acknowledges that the Company may, by written notice to the Purchaser,
suspend the redemption rights, if any, of the Purchaser if the Company
reasonably deems it necessary to do so to comply with anti-money laundering
regulations applicable to the Company or any of the Company’s service providers.
These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;
(bb) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure, A “senior
foreign political figure” is defined as a senior official in the executive,
legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a




--------------------------------------------------------------------------------




senior foreign political figure. or any immediate family “Immediate family” of a
senior foreign political figure typically includes the figure’s parents,
siblings, spouse, children and in-laws. member or close associate A “close
associate” of a senior foreign political figure is a person who is widely and
publicly known to maintain an unusually close relationship with the senior
foreign political figure, and includes a person who is in a position to conduct
substantial domestic and international financial transactions on behalf of the
senior foreign political figure. of a senior foreign political figure, as such
terms are defined in the footnotes below; and
(cc) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.
7.    Representations by the Company.
The Company hereby represents and warrants to the Purchaser as follows:
(a)    Organization. The Company is a company duly organized and validly
existing under the Laws of the State of Texas and has the requisite corporate
power and authority to carry on its business as it is now being conducted. The
Company is in good standing under the Laws of Texas.
(b)    Due Authorization; Enforceability. The Company has all right, corporate
power and authority to enter into, execute and deliver this Subscription
Agreement. The execution and delivery by the Company of this Subscription
Agreement and the compliance by the Company with each of the provisions of this
Subscription Agreement are within the corporate power and authority of the
Company and have been duly authorized by all requisite corporate and other
action of the Company. This Subscription Agreement has been duly and validly
executed and delivered by the Company, and this Subscription Agreement
constitutes a legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforcement is limited by bankruptcy, insolvency and other similar Laws
affecting the enforcement of creditors’ rights generally and for limitation
imposed by general principles of equity, regardless of whether enforcement is
sought at law or in equity and insofar as indemnification and contribution
provisions may be limited by applicable Law.
(c)    Subsidiaries. Except as set forth in the SEC Reports, the Company does
not own any securities or other interests in any corporation or other Person
having the power to elect a majority of that corporation’s or other Person’s
board of directors or similar governing body, or otherwise having the power to
direct the business and policies of that corporation or other Person. “Person”
means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
(d)    Capitalization.
(i)    As of December 31, 2014, before giving effect to the transactions
contemplated hereby, the authorized capital of the Company consists of (i)
1,000,000 shares of preferred stock, of which zero (0) shares of preferred stock
are issued and outstanding and (ii) 200,000,000 shares of Common Stock, of which
38,799,015 are issued and outstanding. All of the outstanding equity securities
of the Company have been duly authorized and validly issued and are fully paid
and non-assessable.




--------------------------------------------------------------------------------




(ii)    Except as set forth in the SEC Reports, as defined below, there are no
(i) outstanding subscriptions, warrants, options, calls, rights of first offer,
rights of first refusal, tag along rights, drag along rights, subscription
rights, conversion rights, exchange rights, or commitments or rights of any
character relating to or entitling any Person to purchase or otherwise acquire
any equity securities of the Company or requiring the Company to issue or sell
any equity securities, (ii) obligations or securities convertible into or
exchangeable for shares of any equity securities of the Company or any
commitments of any character relating to or entitling any Person to purchase or
otherwise acquire any such obligations or securities, (iii) statutory preemptive
rights or preemptive rights granted under the organizational documents of the
Company, or (iv) stock appreciation rights, phantom stock, profit participation,
or other similar rights with respect to the Company. There are no stockholder
agreements, voting trusts, proxies or other agreements, instruments or
understandings with respect to the purchase, sale, transfer or voting of the
outstanding shares of equity securities of the Company. There are no commitments
under which the Company is obligated to repurchase, redeem, retire or otherwise
acquire any equity securities of the Company.
(iii)    The Units, when issued and delivered in accordance with the terms of
this Subscription Agreement and the Memorandum, will be duly authorized and
validly issued and outstanding, fully paid and non-assessable (in jurisdictions
where such concept is recognized), free and clear of any and all encumbrances
and not subject to the preemptive or other similar rights of any shareholders of
the Company, other than restrictions imposed by applicable securities Laws,
including, but not limited to the Texas Statutes.
(iv)    The Common Stock issuable upon the exercise of the Warrants will have
been validly reserved for issuance, and when issued, will be duly authorized,
fully paid and non-assessable (in jurisdictions where such concept is
recognized), free and clear of any and all encumbrances and not subject to the
preemptive or other similar rights of any shareholders of the Company, other
than restrictions imposed by applicable securities laws, including, but not
limited to the Texas Statutes.
(e)    SEC Reports. The Company’s Form 10-K for the fiscal year ended March 31,
2015 was due to the U.S. Securities and Exchange Commission on June 29, 2015 and
was not filed. As a result, there is limited information about the Company
available about the financial results of operations, or otherwise, for periods
subsequent to the filing and periods presented in its Form 10-Q for the period
ended December 31, 2014. Other than as described herein or in the Memorandum,
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act of 1933,
as amended (the “Securities Act”) and the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) and when filed, each SEC
Report was in compliance in all material respects with the requirements of its
report form, the Exchange Act and the Securities Act. All proxy statements,
reports, registration statements, schedules, forms and other documents required
to be filed with the SEC by the Company under the Exchange Act and the
Securities Act after the date hereof through the relevant Closing Date will, if
and when filed, be in compliance in all material respects with the requirements
of its respective report form, the Exchange Act and the Securities Act and will
not, at the time they are filed or declared effective, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading; provided, however, that
any failure by the Company to file any proxy statement, report, registration
statement, schedule, form and other documents shall not constitute a breach of
this Section 7.


(f)    Litigation. Except as set forth in the SEC Reports, there is no claim,
action, suit, investigation or proceeding (“Litigation”) pending or, to the
Company’s knowledge, threatened before any court, arbitrator




--------------------------------------------------------------------------------




or other governmental entity. Except as disclosed in the SEC Reports, the
Company is not in default under or in breach of any order, judgment, injunction
or decree of any court, arbitrator or other governmental entity.
(g)    No Conflicts or Violation; Consents and Approvals. Neither the execution,
delivery or performance by the Company of this Subscription Agreement, nor the
consummation of the transactions contemplated hereby will:
(i) conflict with, or result in a breach or a violation of, any provision of the
organizational documents of the Company and (ii) constitute a breach, violation
or default, or give rise to any right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
under any (1) law applicable to or binding on the Company or (2) provision of
any commitment to which the Company is a party, except in the case of clause
(a)(ii)(2), where such conflict, breach, violation or default would not result
in a Material Adverse Change. “Material Adverse Change” means any material
adverse change on the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its subsidiaries, taken as a whole; and
(ii)    apart from the filing of a Form D with the Securities and Exchange
Commission (“SEC”) after the issuance of the Units, require the Company to make
or obtain the consent, waiver, agreement, approval, permit or authorization of,
or declaration, filing, notice or registration to or with, or assignment by, any
governmental entity or any Person that is not a governmental entity (including
any party to any commitment to which the Company is a party to), except in the
case of clause (b), where the failure to obtain consent would not result in a
Material Adverse Change.
(h)    Compliance. Neither the Company nor its subsidiaries (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company or its subsidiaries received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental authority,
and (iii) is in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Change.
(i)    Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or its subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $500,000 other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option, restricted stock or other
compensation-related agreements under any equity plan of the Company.
(j)    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 6, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.




--------------------------------------------------------------------------------




(k)    Investment Company. The Company is not, and immediately after receipt of
payment for the Units, and for so long as any Purchaser holds any Units, will
not be, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended. The Company shall conduct its business in a manner so that
it will not become an “investment company” subject to registration under the
Investment Company Act of 1940, as amended. The Company is not controlled by an
“investment company” and shall not take any actions that would cause the Company
to be controlled by an “investment company”.
(l)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 (b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as described in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any trading market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such trading market.
(m)    No Payment of Transfer Taxes. No transfer, documentary, stamp, sales, use
and other taxes have been or will be required or imposed by reason of, the
transfer of the Units to the Purchasers.
(n)    Office of Foreign Assets Control. Neither the Company nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department. “Affiliate” means any
Person that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with a Person, as such terms are
used in and construed under Rule 144 under the Securities Act.
(o)    Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
8.    Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company and its officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement or the Memorandum.
9.    Irrevocability; Binding Effect. The Purchaser hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Purchaser, except
as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein




--------------------------------------------------------------------------------




shall be deemed to be made by and be binding upon each such person and such
person's heirs, executors, administrators, successors, legal representatives,
and permitted assigns.
10.    Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
11.    Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 11). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.
12.    Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the shares of Common Stock or the Warrants shall
be made only in accordance with all applicable laws.
13.    Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly- performed within said State.
14.    Arbitration. The parties agree to submit all controversies to arbitration
in accordance with the provisions set forth below and understand that:
(a)    Arbitration is final and binding on the parties.
(b)    The parties are waiving their right to seek remedies in court, including
the right to a jury trial.
(c)    Pre-arbitration discovery is generally more limited and different from
court proceedings.
(d)    The arbitrator's award is not required to include factual findings or
legal reasoning and any party's right to appeal or to seek modification of
rulings by arbitrators is strictly limited.
(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.
(f)    All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the Financial Industry Regulatory Authority, Inc. (“FINRA”)
in New York City, New York. Judgment on any award of any such arbitration may be
entered in the Supreme Court of the State of New York or in any other court
having jurisdiction of the person or persons against whom such award is
rendered. Any notice of such arbitration or for the confirmation of any award in
any arbitration shall be sufficient if given in accordance with the provisions
of this Agreement. The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them.
15.    Blue Sky Qualification. The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Units from applicable federal and state securities laws.
The Company shall file such notices and related documents as necessary to permit
the Units to be sold without registration under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification).




--------------------------------------------------------------------------------




16.    Use of Pronouns. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.
17.    Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or The Company or for the benefit of any other person
or persons, or misuse in any way, any confidential information of the Company or
The Company, including any scientific, technical, trade or business secrets of
the Company or The Company and any scientific, technical, trade or business
materials that are treated by the Company or The Company as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company or The Company and
confidential information obtained by or given to the Company or The Company
about or belonging to third parties.
18.    Miscellaneous.
(a) This Subscription Agreement, together with all attachments, schedules and
exhibits hereto, and the Accredited Investor Certification, constitute the
entire agreement between the Purchaser and the Company with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.
(b) The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the shares of Common Stock and Warrants contained in the Units.
(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.
(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.
(f)    Paragraph titles are for descriptive purposes only and shall not control
or alter the meaning of this Subscription Agreement as set forth in the text.
(g)    The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------












INVESTOR INFORMATION
Investor Name(s):
(As is will appear on the Securities Purchased)
Individual Executing Profile or Trustee (If Applicable):
SSN / Federal I.D. #
Marital Status:
Date of Birth:
Joint Party Date of Birth:
Investment Experience (Years):
Joint Party is Spouse? yes no
Date of Organization (entities):
Total Assets (for entities, including irrevocable trusts, only):
 
Primary Street Address:
Primary City, State & Zip Code:
Home Phone:
Home Fax:
Mobile Phone:
Email:
 
Employer:
Type of Business:
Business Street Address:
Business City, State & Zip Code:
Business Phone:
Business Fax:
 
SECURITIES DELIVERY INSTRUCTIONS (Check One)
Please deliver my securities to the Primary address listed above.
Please hold my securities in book-entry form with the Issuer or the Transfer
Agent, if applicable.
Please deliver my securities to the following address:

[Signature Page Follows]




Signature Page



SIGNATURE PAGE
By execution and delivery of this signature page, you (the “Investor”) hereby
subscribe to purchase the Unit(s) indicated below, for the aggregate purchase
price indicated below, pursuant to the terms and conditions of the Subscription
Agreement (the “Subscription Agreement”). You further (i) acknowledge and agree
that you have read and understand the Subscription Agreement and the Memorandum
(as defined in the Subscription Agreement), including the representations and
warranties in the section entitled “Representations and Warranties of the
Purchaser,” (ii) represent and warrant that the statements contained in the
Subscription Agreement are complete and accurate with respect to you, and
(iii) acknowledge and agree that your offer to subscribe to purchase the Unit(s)
indicated below, for the aggregate purchase price indicated below, is
irrevocable and that the Company may decline to accept your offer in its sole
discretion.




--------------------------------------------------------------------------------




INVESTOR:


If Investor is an Individual:


Print Name:


Signature:


Social Security # or Fed ID #:


Print Name (if joint investment):


Signature:


Social Security # or Fed ID #




If Investor is an entity:


Name of Signatory:


Signature:


Title:


Telephone No.


Social Security # or Fed ID #




Street Address


Street Address - 2nd line


City, State, Zip


Investment Amount:


Number of Units Purchased: ___________________
Purchase Price Per Unit: $0.60
Aggregate Purchase Price:
Date:

A-21




































--------------------------------------------------------------------------------




EXHIBIT A
Accredited investor
Certification




CERTIFICATE FOR INDIVIDUAL INVESTORS


If the investor is an individual, including married couples and IRA accounts of
individual investors, pleased complete, date and sign this Certificate. The
undersigned certifies that the representations and responses below are true and
accurate:
The investor has full power and authority to invest in the Company.


If the investment is to be held jointly, each investor must execute and deliver
the Omnibus Signature Page and initial their individual investor status.
 Individual
 Joint Tenants
 IRA
 Tenants in Common
 Tenants in the Entirety
 Community Property
 Grantor of a Revocable Trust (Identify each grantor and indicate under what
circumstances the trust is revocable by the grantor.):
_____________________________________________________________________________________
 Check if any Grantor is deceased, disabled or legally incompetent.
_________________________________________________________________________________________________________
INDIVIDUAL INVESTOR STATUS


In order for the Company to offer and sell the Units in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as an investor in the Company.
Annual Income:


________________________________
Net Worth:


________________________________
Liquid Net Worth:


________________________________
1
I certify that I have a net worth, or joint net worth with my spouse, in excess
of $1 million. For purposes of the foregoing net worth calculation, I have
excluded my/our primary residence, and I have not included any indebtedness
secured by my/our primary residence as a liability, unless the amount of such
indebtedness exceeds the fair market value of my/our primary residence at the
time of purchase, in which event the amount of such indebtedness that exceeds
the fair market value of my/our primary residence is included as a liability in
determining my net worth or my joint net worth with my spouse.


2
(Initial if Applicable)
I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.
3
(Initial if Applicable)
I certify that I am a director or executive officer of the Company.



ADDITIONAL SUITABILITY CERTIFICATION (INDIVIDUALS)





--------------------------------------------------------------------------------






(a) Please describe your current employment, including the company by which you
are employed and its principal business:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(b) Please describe any college or graduate degrees held by you:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(c) Please list types of prior investments:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(d) Please state whether you have you participated in other private placements
before:


YES_______NO_______


(e) If your answer to question 7(d) above was “YES”, please indicate frequency
of such prior participation in private placements of:




Public
Companies
Private
Companies
Public or Private Financial Services Companies


Frequently
____________
____________
____________
 
 
 


Occasionally
____________
____________
____________
 
 
 


Never
____________
____________
____________
 
 
 





--------------------------------------------------------------------------------








(f) For individual Investors, do you expect your current level of income to
significantly decrease in the foreseeable future?


YES_______NO_______


(g) For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you?


YES_______NO_______
(h) For all Investors, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?


YES_______NO_______


(i) For all Investors, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?


YES_______NO_______






 
 
 







ADDITIONAL SUITABILITY CERTIFICATION (INDIVIDUALS) (Continued)


(j) Are you affiliated or associated with a FINRA member firm (please check
one)?


YES_______NO_______


If Yes, please describe:








*If Investor is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.




____________________________________
Name of FINRA Member Firm




By: ________________________ Date: ___________
Authorized Officer









--------------------------------------------------------------------------------




INDIVIDUAL CERTIFICATION
The undersigned certifies that the representations and responses above are true
and accurate and further certifies that the undersigned has the authority to
execute and deliver the Subscription Agreement and to take other actions with
respect thereto.


The undersigned further certifies under penalty of perjury that:
(a) The undersigned’s correct social security / federal taxpayer identification
number is set forth above, and
(b) The undersigned is not subject to backup withholding.
Investor Name:
By (Signature) :
By (Signature) :
Date:
Date:









CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS
If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.
 Limited Partnership
 Limited Liability Company
 Corporation
 Irrecoverable Trust
 Pension, Profit Sharing, Money Purchase, Keogh or 401(k) Plan; IRA or other
employee benefit plan
 Other form of organization:
_________________________________________________________________________________
Indicate the approximate date the undersigned entity was formed:
_____________________________________________________
NOTE: PLEASE PROVIDE A COPY OF THE ORGANIZATIONAL DOCUMENTATION. (i.e., Article
of Incorporation, Partnership Agreement, Operating Agreement, Trust Agreement,
etc.)
FOR ERISA PLANS ONLY:
Is the Investor a “Benefit Plan Investor” or acquiring the Unit(s) on behalf of
any entity which is a “Benefit Plan Investor,” as such term is defined in
Appendix A (for entities only, including IRA investors)?
yesno
Investors answering “yes” above, please check each box that accurately describes
the Investor:
The Investor, or the entity on whose behalf the Investor is acquiring the
Interests, IS a “Benefit Plan Investor” but IS NOT an “ERISA Investor” as such
terms are defined in Appendix A.
The Investor, or the entity on whose behalf the Investor is acquiring the
Interests, IS an ERISA Investor that is subject to Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), but IS NOT subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Please notify the Company immediately if you checked the above box and the ERISA
Investor subsequently becomes subject to Title I of ERISA.
The Investor, or the entity on whose behalf the Investor is acquiring the
Interests, IS an ERISA Investor that IS subject to Title I of ERISA.


If the Investor answered “yes” above, is the Investor obligated to file an
annual return/report on an IRS Form 5500 Series form?
yes *no
                   * Investors answering “yes” please provide the following
information:
Investor’s plan name:
Investor’s plan number:
Name of plan sponsor:
EIN of plan sponsor:







--------------------------------------------------------------------------------




 ENTITY FORM OF PAYMENT
Wire funds will be made from my outside account according to the wiring
instructions contained herein.
Other:___________________ (specify form of payment).



ENTITY INVESTOR STATUS
In order for the Company to offer and sell the Units in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as an investor in the Company.
 
 
1
(Initial if Applicable)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;
2
(Initial if Applicable)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;
3
(Initial if Applicable)
An insurance company as defined in Section 2(13) of the Securities Act;
4
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section  2(a)(48) of that Act;
5
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
6
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
7
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
8
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
9
(Initial if Applicable)
Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Units, with total assets in
excess of $5,000,000;
10
(Initial if Applicable)
A trust (including a revocable trust and an irrevocable trust) ,with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the Units, whose purchase is directed by a sophisticated person as described in
Rule  506(b)(2)(ii) of the Securities Act; or
11
An entity (other than an irrevocable trust) in which all of the equity owners*
qualify under any of the above subparagraphs described herein. If the
undersigned belongs to this investor category only, list the equity owners of
the undersigned, and have each equity owner complete and deliver the
Certification for Individual Investors (Note: an “equity owner” for the purposes
of this Questionnaire means (1) stockholders in the case of a corporation, (2)
limited partners only in the case of a limited partnership, (3) general partners
in the case of a general partnership, (4) members in the case of a limited
liability company, (5) partners in the case of a limited liability partnership,
(6) grantor(s) in the case of a trust revocable at the sole option of
grantor(s):
____________________________________________________________________________________________________________________________________________________________________________









ADDITIONAL SUITABILITY CERTIFICATION (ENTITIES)





--------------------------------------------------------------------------------






(a) Please list types of prior investments:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(b) Please state whether you have you participated in other private placements
before:


YES_______NO_______


(c) If your answer to question 12(b) above was “YES”, please indicate frequency
of such prior participation in private placements of:




Public
Companies
Private
Companies
Public or Private Financial Services Companies


Frequently
____________
____________
____________
 
 
 


Occasionally
____________
____________
____________
 
 
 


Never
____________
____________
____________
 
 
 





--------------------------------------------------------------------------------








(d) For trust, corporate, partnership and other institutional Investors, do you
expect your total assets to significantly decrease in the foreseeable future:


YES_______NO_______


(e) For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:


YES_______NO_______


(f) For all Investors, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?


YES_______NO_______


(g) For all Investors, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?


YES_______NO_______




[Remainder of page intentionally left blank]


 
 
 







ADDITIONAL SUITABILITY CERTIFICATION (ENTITIES) (Continued)
  (h) Are you affiliated or associated with a FINRA member firm (please check
one)?


YES_______NO_______


If Yes, please describe:


______________________________________________________________________
______________________________________________________________________


*If Investor is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.




____________________________________
Name of FINRA Member Firm




By: ________________________ Date: ___________
Authorized Officer




[Remainder of page intentionally left blank]













--------------------------------------------------------------------------------




ENTITY CERTIFICATION
 
The undersigned certifies that the representations and responses above are true
and accurate:


The investor has been duly formed and validly exists and has full power and
authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Subscription Agreement
on behalf of the Investor and to take other actions with respect thereto and
certifies further that the Subscription Agreement has been duly and validly
executed on behalf of the undersigned entity and constitutes a legal and binding
obligation of the undersigned entity.
The undersigned further certifies under penalty of perjury that:
(a) The undersigned’s correct federal taxpayer identification number is set
forth above, and
(b) The undersigned is not subject to backup withholding.


Investor Name:
By (Signature):
Name (Print):
Title:
Date:





















































































--------------------------------------------------------------------------------




EXHIBIT B FORM OF WARRANT
B-1










Warrant Certificate No.     






NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.


Effective Date: [ ], 2015
Void After: [ ], 2020




























































--------------------------------------------------------------------------------




CALPIAN, INC.


WARRANT TO PURCHASE COMMON STOCK
Calpian, Inc., a Texas corporation (the “Company”), for value received on [*],
2015 (the “Effective Date”), hereby issues to [__________] (the “Holder” or
“Warrant Holder”) this Warrant (the “Warrant”) to purchase, [______] shares
(each such share as from time to time adjusted as hereinafter provided being a
“Warrant Share” and all such shares being the “Warrant Shares”) of the Company’s
Common Stock (as defined below), at the Exercise Price (as defined below), as
adjusted from time to time as provided, herein, on or before [*], 2020 (the
“Expiration Date”), all subject to the following terms and conditions. This
Warrant is one of a series of warrants of like tenor that have been issued in
connection with the Company’s private offering solely to accredited investors of
units in accordance with, and subject to, the terms and conditions described in
the Subscription Agreement, as the same may be amended and supplemented from
time to time (the “Subscription Agreement”).


As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, par value $0.001 per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means $0.75 per share of Common Stock, subject to adjustment as provided herein;
(iv) “Trading Day” means any day on which


the Common Stock is traded (or available for trading) on its principal trading
market; (v) “Affiliate” means any person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, a person, as such terms are used and construed in Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
and (vi) “Warrant holders” means the holders of Warrants issued pursuant to the
Subscription Agreement.


1. DURATION AND EXERCISE OF WARRANTS


(a) Exercise Period. The Holder may exercise this Warrant in whole or in part on
any Business Day on or before 5:00 P.M., Eastern Time, on the Expiration Date,
at which time this Warrant shall become void and of no value.


(b)    Exercise Procedures.


(i) While this Warrant remains outstanding and exercisable in accordance with
Section 1(a), the Holder may exercise this Warrant in whole or in part at any
time and from time to time by:


(A)    delivery to the Company of a duly executed copy of the Notice of
Exercise form attached hereto as Attachment A;


(B) surrender of this Warrant to the Secretary of the Company at its principal
offices or at such other office or agency as the Company may specify in writing
to the Holder in accordance with Section 11 below; and


(C) payment of the then-applicable Exercise Price per share multiplied by the
number of Warrant Shares being purchased upon exercise of the Warrant (such
amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in




--------------------------------------------------------------------------------




lawful money of the United States of America.




(ii) Upon the exercise of this Warrant in compliance with the provisions of this
Section 1(b), the Company shall promptly issue and cause to be delivered to the
Holder a certificate for the Warrant Shares purchased by the Holder. Each
exercise of this Warrant shall be effective immediately prior to the close of
business on the date (the “Date of Exercise”) that the conditions set forth in
Section 1(b) have been satisfied, as the case may be. On or before the first
Business Day following the date on which the Company has received each of the
Notice of Exercise and the Aggregate Exercise Price (the “Exercise Delivery
Documents”), the Company shall transmit an acknowledgment of receipt of the
Exercise Delivery Documents to the Company’s transfer agent (the “Transfer
Agent”). On or before the third Business Day following the date on which the
Company has received all of the Exercise Delivery Documents (the “Share Delivery
Date”), the Company shall (X) provided that the Transfer Agent is participating
in The Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, upon the request of the Holder, credit such aggregate number of shares
of Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Notice of
Exercise, a certificate, registered in the Company’s share register in the name
of the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
certificates evidencing such Warrant Shares.


(iv) If the Company shall fail for any reason or for no reason to issue to the
Holder, within three (3) Business Days of receipt of the Exercise Delivery
Documents, a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s balance account with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Business Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing bid price on
the date of exercise.


(c) Partial Exercise. This Warrant shall be exercisable, either in its entirety
or, from time to time, for part only of the number of Warrant Shares referenced
by this Warrant. If this Warrant is submitted in connection with any exercise
pursuant to Section 1 and the number of Warrant Shares represented by this
Warrant submitted for exercise is greater than the actual number of Warrant
Shares being acquired upon such an exercise, then the Company shall as soon as
practicable and in no event later than five (5) Business Days after any exercise
and at its own expense, issue a new Warrant of like tenor representing the right
to purchase the number of Warrant Shares purchasable immediately prior to such
exercise under this Warrant,




--------------------------------------------------------------------------------




less the number of Warrant Shares with respect to which this Warrant is
exercised.


(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 16.


2.    ISSUANCE OF WARRANT SHARES


(a) The Company covenants that all Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.


(b) The Company shall register this Warrant upon records to be maintained by the
Company for that purpose in the name of the record holder of such Warrant from
time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner thereof for the purpose of any exercise thereof,
any distribution to the Holder thereof and for all other purposes.


(c) The Company will not, by amendment of its certificate of incorporation,
by-laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all action necessary or appropriate in order to protect the rights
of the Holder to exercise this Warrant, or against impairment of such rights.


3.
ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES



(a) The Exercise Price and the number of shares purchasable upon the exercise of
this Warrant shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 3.


(i) Subdivision or Combination of Stock. In case the Company shall at any time
subdivide (whether by way of stock dividend, stock split or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision shall be proportionately
reduced and the number of Warrant Shares shall be proportionately increased, and
conversely, in case the outstanding shares of Common Stock of the Company shall
be combined (whether by way of stock combination, reverse stock split or
otherwise) into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased and the
number of Warrant Shares shall be proportionately decreased. The Exercise Price
and the Warrant Shares, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described in this Section
3(a)(i).


(ii) Dividends in Stock, Property, Reclassification. If at any time, or from
time to time, all of the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefore:


(A) any shares of stock or other securities that are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or




--------------------------------------------------------------------------------






(B) additional stock or other securities or property (including cash) by way of
spin-off, split-up, reclassification, combination of shares or similar corporate
rearrangement (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section 3(a)(i)
above),


then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property. The Exercise
Price and the Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3(a)(ii).


(iii) Reorganization, Reclassification, Consolidation, Acquisition or Sale. If
any recapitalization, reclassification or reorganization of the capital stock of
the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets or other
transaction shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property (an
“Organic Change”), then, as a condition of such Organic Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented by this Warrant) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable assuming the full exercise of the rights represented
by this Warrant. In the event of any Organic Change, appropriate provision shall
be made by the Company with respect to the rights and interests of the Holder of
this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, in relation to any shares of stock, securities or
assets thereafter deliverable upon the exercise hereof. The Company will not
effect any such consolidation, merger or sale unless, prior to the consummation
thereof, the successor corporation (if other than the Company) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume by written instrument reasonably satisfactory in form and substance to
the Holder and delivered to the registered Holder hereof at the last address of
such Holder appearing on the books of the Company, the obligation to deliver to
such Holder such shares of stock, securities or assets as, in accordance with
the foregoing provisions, such Holder may be entitled to purchase. If there is
an Organic Change, then the Company shall cause to be mailed to the Holder at
its last address as it shall appear on the books and records of the Company, at
least 10 calendar days before the effective date of the Organic Change, a notice
stating the date on which such Organic Change is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares for securities, cash, or
other property delivered upon such Organic Change; provided, that the failure to
mail such notice or any defect therein or in the mailing thereof shall not
affect the validity of the corporate action required to be specified in such
notice. The Holder is entitled to exercise this Warrant during the 10-day period
commencing on the date of such notice to the effective date of the event
triggering such notice. In any event, the successor corporation (if other than
the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities




--------------------------------------------------------------------------------




or assets even in the absence of a written instrument assuming such obligation
to the extent such assumption occurs by operation of law.


(b) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 3, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall promptly furnish or cause
to be furnished to such Holder a like certificate setting forth: (i) such
adjustments and readjustments; and (ii) the number of shares and the amount, if
any, of other property which at the time would be received upon the exercise of
the Warrant.


(c) Certain Events. If any event occurs as to which the other provisions of this
Section 3(c) are not strictly applicable but the lack of any adjustment would
not fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company's Board of Directors will, in good faith, make an
appropriate adjustment to protect the rights of the Holder; provided, that no
such adjustment pursuant to this Section 3(c) will increase the Exercise Price
or decrease the number of Warrant Shares as otherwise determined pursuant to
this Section 3.


(d)    Other Adjustments. If at any time conditions shall arise by reason of
action taken by the Company which in the reasonable opinion of the Board of
Directors are not adequately covered by the provisions hereof and which might
materially and adversely affect the rights of the Holder or if at any time any
such conditions are expected to arise by reason of any action contemplated by
the Company, the Board of Directors shall make adjustments, if any (not
inconsistent with the standards established in this Section 3), of the Warrant
price (including, if necessary, any adjustment as to the securities for which
the Warrants may thereafter be exercisable) and any distribution which is or
would be required to preserve the rights of the Holder.


(e)    No Dilution or Impairment. Subject to the provisions of Section
3(a)(iii), the Company will not, by amendment of its restated articles of
incorporation or through reorganization, consolidation, merger, dissolution,
issue or sale of securities, sale of assets or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of the
Warrants, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the holders of the Warrants
against dilution or other impairment.


4. REDEMPTION OF WARRANTS


(a) General. The Company shall have the option, subject to the conditions set
forth herein, to redeem all of the Warrants then outstanding upon not less than
thirty (30) days nor more than sixty (60) days prior written notice to the
Warrant Holders at any time provided that, at the time of delivery of such
notice, the closing bid price of the Company’s Common Stock for ninety (90)
consecutive Calendar Days prior to the date of the notice of redemption is at
least $1.50 as proportionately adjusted to reflect any stock splits, stock
dividends, combination of shares or like events.


(b) Notice. Notice of redemption will be effective upon mailing in accordance
with this Section and such date may be referred to below as the “Notice Date.”
Notice of redemption shall be mailed by first class mail, postage prepaid, by
the Company not less than 30 days prior to the date fixed for redemption to the
Holders of the Warrants to be redeemed at their last addresses as they shall
appear on the registration books. Any notice mailed in the manner herein
provided shall be conclusively presumed to have been duly




--------------------------------------------------------------------------------




given whether or not the Holder received such notice.


(c) Redemption Date and Redemption Price. The notice of redemption shall state
the date set for redemption, which date shall be not less than thirty (30) days,
or more than sixty (60) days, from the Notice Date (the “Redemption Date”). The
Company shall not mail the notice of redemption unless all funds necessary to
pay for redemption of the Warrants to be redeemed shall have first been set
aside by the Company for the benefit of the Warrant Holders so as to be and
continue to be available therefor. The redemption price to be paid to the
Warrant Holders will be $0.001 for each share of Common Stock of the Company to
which the Warrant Holder would then be entitled upon exercise of the Warrant
being redeemed, as adjusted from time to time as provided herein (the
“Redemption Price”).


(d) Exercise. Following the Notice Date, the Warrant Holders may exercise their
Warrants in accordance with Section 1 of this Warrant between the Notice Date
and 5:00 p.m. Eastern Time on the Redemption Date and such exercise shall be
timely if a duly executed Notice of Exercise and the Warrant Exercise Price for
the shares of Common Stock to be purchased are actually received by the Company
at its principal offices prior to 5:00 p.m. Eastern Time on the Redemption Date.


(e) Mailing. If any Warrant Holder does not wish to exercise any Warrant being
redeemed, he should mail such Warrant to the Company at its principal offices
after receiving the notice of redemption. On and after 5:00 p.m. Eastern Time on
the Redemption Date, notwithstanding that any Warrant subject to redemption
shall not have been surrendered for redemption, the obligation evidenced by all
Warrants not surrendered for redemption or effectively exercised shall be deemed
no longer outstanding, and all rights with respect thereto shall forthwith cease
and terminate, except only the right of the holder of each Warrant subject to
redemption to receive the Redemption Price for each share of Common Stock to
which he would be entitled if he exercised the Warrant upon receiving notice of
redemption of the Warrant subject to redemption held by him.


5.    TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES


(a) Registration of Transfers and Exchanges. Subject to Section 5(c), upon the
Holder’s surrender of this Warrant, with a duly executed copy of the Form of
Assignment attached as Attachment B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.


(b) Warrant Exchangeable for Different Denominations. The Holder may exchange
this Warrant for a new Warrant or Warrants, in substantially the form of this
Warrant, evidencing in the aggregate the right to purchase the number of Warrant
Shares which may then be purchased hereunder, each of such new Warrants to be
dated the date of such exchange and to represent the right to purchase such
number of Warrant Shares as shall be designated by the Holder. The Holder shall
surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.


(c) Restrictions on Transfers. This Warrant may not be transferred at any time
without (i) registration under the Securities Act or (ii) an exemption from such
registration and a written opinion of legal counsel addressed to the Company
that the proposed transfer of the Warrant may be effected without registration
under the Securities Act, which opinion will be in form and from counsel
reasonably satisfactory




--------------------------------------------------------------------------------




to the Company.


(d) Permitted Transfers and Assignments. Notwithstanding any provision to the
contrary in this Section 5, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates (as such term is defined under Rule 144 of the
Securities Act) without obtaining the opinion from counsel that may be required
by Section 5(c)(ii), provided, that the Holder delivers to the Company and its
counsel certification, documentation, and other assurances reasonably required
by the Company’s counsel to enable the Company’s counsel to render an opinion to
the Company’s Transfer Agent that such transfer does not violate applicable
securities laws.




6.    MUTILATED OR MISSING WARRANT CERTIFICATE


If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.


7.    PAYMENT OF TAXES


The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.


8.    FRACTIONAL WARRANT SHARES


No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share.


9.    NO STOCK RIGHTS AND LEGEND


No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).


Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY




--------------------------------------------------------------------------------




STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY
BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION
EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH
SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS.”


10. NOTICES


All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission (with respect to facsimile) by the transmitting equipment; (c)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, if to the registered Holder hereof; or (d) seven days after the
placement of the notice into the mails (first class postage prepaid), to the
Holder at the address, facsimile number, or e-mail address furnished by the
registered Holder to the Company in accordance with the Subscription Agreement
by and between the Company and the Holder, or if to the Company, to it at
Calpian, Inc. 500 North Akard Street, Suite 2850, Dallas, Texas 75201,
Attention: Harold Montgomery, CEO (or to such other address, facsimile number,
or e-mail address as the Holder or the Company as a party may designate by
notice the other party) with a copy to Sichenzia Ross Friedman Ference LLP, 61
Broadway, 32nd Floor, New York, NY 10006, Fax: 212-930-9725, Attention: Darrin
M. Ocasio, Esq.


11. SEVERABILITY


If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


12. BINDING EFFECT


This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.


13.    SURVIVAL OF RIGHTS AND DUTIES


This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00
P.M., Eastern Time, on the Expiration Date or the date on which this Warrant has
been exercised in full.


14.    GOVERNING LAW


This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.


15.    DISPUTE RESOLUTION




--------------------------------------------------------------------------------






In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two Business Days, submit via facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.


16.    NOTICES OF RECORD DATE


Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting stock (whether newly issued,
or from treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) Business Days,
or such longer period as may be required by law, prior to the record date
specified therein, a notice specifying (i) the date established as the record
date for the purpose of such dividend, distribution, option or right and a
description of such dividend, option or right, (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolation, merger, dissolution, liquidation or winding up.


18. NO THIRD PARTY RIGHTS


This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third- party beneficiary hereunder.






[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.












--------------------------------------------------------------------------------




CALPIAN, INC.






By:
Name:

Title:    


ATTACHMENT A
NOTICE OF EXERCISE
(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant) To Calpian, Inc.:


The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ________
full shares of Calpian, Inc. common stock issuable upon exercise of the Warrant
and delivery of:
$
(in cash as provided for in the foregoing Warrant) and any applicable
taxes payable by the undersigned pursuant to such Warrant.




The undersigned requests that certificates for such shares be issued in the name
of:






(Please print name, address and social security or federal employer
identification number (if applicable))












If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:




(Please print name, address and social security or federal employer
identification number (if applicable))














Name of Holder (print): (Signature):
(By:) (Title:) Dated:






--------------------------------------------------------------------------------




ATTACHMENT B


FORM OF ASSIGNMENT


FOR VALUE RECEIVED,
hereby sells,
assigns and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:






Name of Assignee
Number of Shares
 
 
 
 
 
 
 
 
 
 







If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.






Name of Holder (print): (Signature):
(By:) (Title:) Dated:














